                      Case 6:20-cr-00173-MC              Document 1        Filed 04/23/20         Page 1 of 9

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                      District
                                                __________     of Oregon
                                                           District of __________

                  United States of America                        )
                             v.                                   )
                                                                  )      Case No. 6:20-mj-00096-MK
                                                                  )
                       Michael Lee Fry                            )
                                                                  )
                                                                  )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  January 4, 2019              in the county of               Douglas        in the
                       District of            Oegon           , the defendant(s) violated:

            Code Section                                                    Offense Description
21 U.S.C. § 841(a)(1), (b)(1)(A)(viii)         Possession with Intent to Distribute 500 grams or more of methamphetamine




         This criminal complaint is based on these facts:
Please see the affidavit of DEA Special Agent Juan Sierra, which is attached hereto and incorporated herein by this
reference.




         ✔ Continued on the attached sheet.
         u

                                                                                                /s/ Juan Sierra
                                                                                             Complainant’s signature

                                                                                     Juan Sierra, Special Agent, DEA
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
              12:09pm
WHOHSKRQHDWBBBBBBBBDPSP

Date:     April 23, 2020
                                                                                                Judge’s signature

City and state:                         Eugene, Oregon                         Mustafa T. Kasubhai, U.S. Magistrate Judge
                                                                                              Printed name and title
            Case 6:20-cr-00173-MC       Document 1        Filed 04/23/20    Page 2 of 9




DISTRICT OF OREGON, ss: AFFIDAVIT OF JUAN SIERRA

              Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Juan Sierra, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.      I am a Special Agent (hereinafter “SA”) with the United States Drug Enforcement

Administration (hereinafter “DEA”) currently assigned to the Eugene Resident Office, United

States Department of Justice. As such, I am empowered by Title 21, United States Code, Section

878 to make arrests and obtain and execute warrants. My job assignment includes, but is not

limited, to the investigation of violations of Title 21, United States Code, Sections 841(a)(1),

846, 843(b), and 856, which includes the detection, identification, and apprehension of those

individuals involved in narcotics trafficking offenses.

       2.      I have been employed as a DEA Special Agent since April 2018. During my

employment as a Special Agent, I have participated in numerous investigations involving the

possession, cultivation, manufacture, transportation, and distribution of controlled substances.

Prior to joining the DEA, I was a police officer with the Lubbock Police Department, in

Lubbock, Texas, since October 2013. As an officer, I conducted preliminary criminal

investigations, responded to emergency calls and the interdiction of narcotics,

       3.      This is an affidavit in support of a criminal complaint and arrest warrant for

Michael Lee Fry (hereinafter “Fry”) for possessing with intent to distribute 500 grams or more

of a mixture or substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii).

       4.      The facts set forth in this affidavit are based on the following: my own personal

knowledge; knowledge obtained from other individuals during my participation in this
            Case 6:20-cr-00173-MC        Document 1       Filed 04/23/20     Page 3 of 9




investigation, including other law enforcement officers; my review of records related to this

investigation; communications with others who have knowledge of the events and circumstances

described herein; and information gained through my training and experience. Because this

affidavit is submitted for the limited purpose of establishing probable cause in support of this

criminal complaint and arrest warrant, it does not set forth each and every fact that I or others

have learned during the course of this investigation.

                                         Applicable Law

       5.      Title 21 U.S.C. § 841(a)(1) provides, in pertinent part, that it is unlawful for any

person to knowingly or intentionally distribute or possess with intent to distribute a controlled

substance. Title 21 U.S.C. § 841 (b)(1)(A)(viii) provides that any person who distributes or

possesses with the intent to distribute 50 grams or more of methamphetamine, or 500 grams or

more of a mixture or substance containing a detectable amount of methamphetamine, shall be

sentenced to a term of not less than 10 years or more than life and a fine not to exceed

$10,000,000.

                                  Statement of Probable Cause

       6.      On January 4, 2019, detectives with the Douglas Interagency Narcotics Team

(hereinafter “DINT”) were conducting surveillance in Dillard, Oregon after receiving

information about Michael Lee Fry being in the area and possibly in possession of a large

amount of methamphetamine. While driving in the area, DINT detectives located a white Audi

sedan parked at a store, with extensive damage to the rear passenger side door, and immediately

recognized Fry walking toward the vehicle. DINT detectives were familiar with Fry from

previous police investigations and were aware of Fry having an active arrest warrant.

 Page 2 – Affidavit of Juan Sierra                               USAO Version Rev. April 2018
            Case 6:20-cr-00173-MC       Document 1       Filed 04/23/20      Page 4 of 9




       7.      Detectives attempted to follow Fry after he left the parking lot in the vehicle, but

eventually lost sight of the vehicle. DINT detectives contacted officers from Winston Police

Department as well as Oregon State Police and provided them with descriptions of the white

Audi. A short while later, DINT detectives were notified by Oregon State Police Trooper Kyle

Bachmeier about a white passenger vehicle that appeared to have recently crashed near the 2000

block of Callahan Road, approximately ten to fifteen minutes northwest of Dillard, Oregon.

Trooper Bachmeier also advised that a passerby had reported a male and a female standing near

the car with a small dog.

       8.      DINT detectives drove to the area of the reported crash and immediately

recognized the crashed white sedan as being the same white Audi sedan observed at the store.

Detectives observed a female standing outside of the car, looking up a nearby hill. The female

subsequently provided information on Fry and is referred to hereinafter as witness-1 (“W-1”).

       9.      I have reviewed W-1’s criminal history which includes, multiple felony

convictions for possession of methamphetamine, over several years; as well as arrests for

probation violations, contempt of court, possession of stolen vehicles, and possession of heroin.

       10.     DINT detectives drove past the vehicle and met with Trooper Bachmeier a short

distance away. After speaking with Trooper Bachmeier, DINT detectives returned to the vehicle

but did not observe anyone by the vehicle. Upon walking up to the vehicle, DINT detectives

heard a female voice from the timber saying, “I’m right here.” DINT detectives then observed

W-1 who was previously standing by the car, walking down the hill that detectives had observed

her looking at when they passed by.



 Page 3 – Affidavit of Juan Sierra                               USAO Version Rev. April 2018
          Case 6:20-cr-00173-MC         Document 1       Filed 04/23/20     Page 5 of 9




       11.     W-1 stated her and her friend, who she described as a female, had gotten their car

stuck and that W-1’s friend had left walking down the road to get help. W-1 further provided a

name for her friend, and gave the name of a female. Detectives asked W-1 what she was doing in

the timber to which she replied that she was just walking around. DINT detectives then

challenged W-1’s story and told her detectives already knew Fry was with W-1. Detectives then

asked W-1 where Fry was. W-1 paused for a moment and told detectives Fry had gone into the

woods, but refused to state which direction Fry went. W-1 eventually stated Fry had gone down

the hill, but then stated Fry had gone down the gravel road that the vehicle was stuck on.

       12.     DINT detectives then called Roseburg Police K-9 Officer Blake Cordell and

requested his assistance in searching for Fry in the area of the crash. While waiting for the K-9

officer, detectives began asking W-1 additional question about Fry. W-1 stated she did not know

if Fry had a weapon on him at that time, but that he was carrying a green case. W-1 further

described the case as bright green in color and looked like a safe type case. W-1 used her hands

to describe the size of the case and detectives noted the case appeared to be about one foot by

one foot in size. W-1 stated Fry had taken the case out of the vehicle, when he left on foot.

       13.     After Officer Cordell arrived, he deployed his K-9 partner Nike and began

searching the area for Fry. The K-9 officer began tracking a scent up the grassy skid road W-1

was observed walking down. While tracking up the road, detectives observed a bright green

locking case at the base of a tree stump. Approximately 50 yards up the road, past the bright

green case, officers located Fry hiding under some brush at the base of a fallen tree. Fry was

placed under arrest without incident.



 Page 4 – Affidavit of Juan Sierra                              USAO Version Rev. April 2018
          Case 6:20-cr-00173-MC          Document 1      Filed 04/23/20        Page 6 of 9




       14.     When collecting the green case, detectives observed that while the rest of the area

was wet and covered in fir tree needles, the green case was dry and clean. Fry was subsequently

searched and found to be in possession of $3,205 dollars of US Currency, which Fry stated was

from the sale of a truck. Fry refused to speak with detectives at that time.

       15.     While on scene, W-1 asked detectives to retrieve her personal items, a back pack

and cell phone, from the white sedan, that was going to be towed. W-1 stated she did have a

small amount of methamphetamine inside the back pack and would take the charge for it, as long

as she could have her personal items. W-1 consented to detectives searching her back pack and

several syringes, a small amount of methamphetamine in a baggie, and glass pipes with white

residue were located inside. W-1 was asked where Fry’s phone was located. W-1 stated it was

either in the car or on his person. When W-1 was told Fry did not have a phone on him at the

time of his arrest, W-1 walked with detectives up the hill where she was walking initially. At

that time, detectives located a pack of cigarettes and a cell phone lying on the ground, which

were then seized as evidence. See Exhibit 1, a diagram which shows the location of the car, the

phone, the case and Fry.

       16.     W-1 was cited and released from the scene and was transported back to Roseburg,

Oregon due to not having a ride. While being transported, W-1 further stated that she knew Fry

had about five pounds of methamphetamine inside the green case. W-1 stated she and Fry were

on their way to sell methamphetamine to someone she did not know, up on Callahan Road. W-1

further stated that she did not know many people and Fry was going to introduce W-1 to

someone to sell drugs to. As a result of this incident, W-1 was subsequently convicted for

possession of a controlled substance.

 Page 5 – Affidavit of Juan Sierra                               USAO Version Rev. April 2018
          Case 6:20-cr-00173-MC           Document 1       Filed 04/23/20      Page 7 of 9




       17.     A subsequent State of Oregon search warrant was obtained for the bright green

case on January 7, 2019, and executed on that same day. The case was described as a bright

green and black composite “STR8” locking case, ten inches wide by 14 inches long. A search of

the green case revealed four large Ziploc style bags containing approximately 454, 457, 342, and

420 grams of a white crystalline substance believed to be methamphetamine, two small pieces of

a dark substance believed to be heroin, a $20 dollar bill, an envelope containing vehicle

registration tags and a syringe with fluid inside. The white crystalline substance was

presumptively field tested from one of the four bags, and a positive result for the presence of

methamphetamine was obtained.

       18.     On January 9, 2019, a State of Oregon search warrant was obtained and executed

for the cell phone believed to belong to Fry from the day of his arrest. Upon searching the

phone, detectives located incoming messages which referred to the phone’s owner as “Mikey.”

There were also outgoing messages indicating “Mikey” was the owner and user of the phone.

Detectives determined “Mikey” was Fry. Some of the messages observed on the phone were as

follows: On January 3, 2019 Fry sent a text to “Steve Sugarin” which stated, “Call me bro. its

mikey. I got apologize for the other day. I got a lot of those car parts to get rid of before I go in.

im with craig opals daughter Jodie and moe. Would like to come see you.” After a few back and

forth messages on Sugarin’s location, Sugarin replied with, “Can u bring back a qp now ive got

the money if not we can talk and give Jodie my number thank.” It is believed the “qp” in this

message is indicating a “quarter pound” (approximately four ounces) which is a common amount

sold by drug traffickers. There were also incoming messages from 541-537-3472 to Fry which

stated, “hey its austin I got some need call me back”; “Hey they are in burg not mobile I guess

 Page 6 – Affidavit of Juan Sierra                                 USAO Version Rev. April 2018
          Case 6:20-cr-00173-MC          Document 1       Filed 04/23/20     Page 8 of 9




my bad but they also have this platinum diamond ring (ring picture attached) and new Verizon

Galazy note9”; and “Hey I got 500 call me back asap.” Drug users and dealers often use general

terms in their messages, such as “need” as a way to tell the dealer they are looking to buy drugs.

       19.     Detectives also located Facebook Messenger app conversations from Fry’s

Facebook account to a person which stated the following: “I need u sara”; “im on the run”;

“please call me on regular phone. 458-221-XXXX” “look. I really need your help. I got 10 large

motors I just bought before I had a huge blow out with olladey. Ill tell u when I see u but I trust

u.” It is believed the term “10 large motors” in those messages is indicating 10 pounds of

methamphetamine. A common large motor in the automotive industry is a 454 cubic inch engine

and a pound of methamphetamine in grams is also approximately 454 grams.

       20.     Michael Fry has a 2003 felony conviction for delivery and possession of a

controlled substance, and a 2007 and 2008 felony conviction for possession of

methamphetamine.

                                                Conclusion

       21.     Based on the foregoing, I have probable cause to believe, and do believe, that

Michael Lee Fry possessed with intent to distribute 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine, a Schedule II controlled

substance, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii). I therefore request that the

Court issue a criminal complaint and arrest warrant for Michael Lee Fry.

       22.     Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrant were all reviewed by Assistant United States Attorney (AUSA) Jeffrey

Sweet, and AUSA Sweet advised me that in his opinion the affidavit and complaint are legally

 Page 7 – Affidavit of Juan Sierra                               USAO Version Rev. April 2018
          Case 6:20-cr-00173-MC           Document 1      Filed 04/23/20      Page 9 of 9




and factually sufficient to establish probable cause to support the issuance of the requested

criminal complaint and arrest warrant.

                                         Request for Sealing

       23.     It is respectfully requested that the Court issue an order sealing, until further order

of the Court, all papers submitted in support of the requested criminal complaint and arrest

warrant. I believe that sealing these documents is necessary because the information to be seized

is relevant to an ongoing investigation, and any disclosure of the information at this time may

endanger the life or physical safety of an individual, cause flight from prosecution, or cause

destruction of or tampering with evidence. Premature disclosure of the affidavit, the criminal

complaint, and the arrest warrant may adversely affect the integrity of the investigation.


                                              /s/ Juan Sierra, per Rule 4.1
                                             _________________________________
                                             JUAN SIERRA
                                             Special Agent
                                             Drug Enforcement Administration


                                                                                          12:08pm
       Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at _____
              April 23, 2020
a.m./p.m. on ________________.


                                             _________________________________
                                             MUSTAFA T. KASUBHAI
                                             United States Magistrate Judge




 Page 8 – Affidavit of Juan Sierra                               USAO Version Rev. April 2018
